Exhibit 10.12 FINANCING AGREEMENTDated as of November 9, 2016by and amongPATRIOT NATIONAL, INC. AND EACH OF ITS SUBSIDIARIES LISTED AS A BORROWER ON THE SIGNATURE PAGES HERETO,as Borrowers,EACH SUBSIDIARY OF PATRIOT NATIONAL, INC.LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,as Guarantors,THE LENDERS FROM TIME TO TIME PARTY HERETO,as LendersandCERBERUS BUSINESS FINANCE, LLC, as Collateral Agent and Administrative Agent TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CERTAIN TERMS 1 Section 1.01 Definitions 1 Section 1.02 Terms Generally 44 Section 1.03 Certain Matters of Construction 44 Section 1.04 Accounting and Other Terms 45 Section 1.05 Time References 46 ARTICLE II THE LOANS 46 Section 2.01 Commitments 46 Section 2.02 Making the Loans 47 Section 2.03 Repayment of Loans; Evidence of Debt 50 Section 2.04 Interest 51 Section 2.05 Reduction of Commitment; Prepayment of Loans 52 Section 2.06 Fees 55 Section 2.07 LIBOR Option 57 Section 2.08 Funding Losses 58 Section 2.09 Taxes 58 Section 2.10 Increased Costs and Reduced Return 61 Section 2.11 Changes in Law; Impracticability or Illegality 62 ARTICLE III [INTENTIONALLY OMITTED] 63 ARTICLE IV APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL LIABILITY OF BORROWERS 63 Section 4.01 Payments; Computations and Statements 63 Section 4.02 Sharing of Payments 64 Section 4.03 Apportionment of Payments 64 Section 4.04 Defaulting Lenders 65 Section 4.05 Administrative Borrower; Joint and Several Liability of the Borrowers 67 ARTICLE V CONDITIONS TO LOANS 68 Section 5.01 Conditions Precedent to Effectiveness 68 Section 5.02 Conditions Precedent to All Loans 71 Section 5.03 Conditions Subsequent to Effectiveness 72 ARTICLE VI REPRESENTATIONS AND WARRANTIES 73 Section 6.01 Representations and Warranties 73 - i - ARTICLE VII COVENANTS OF THE LOAN PARTIES 81 Section 7.01 Affirmative Covenants 81 Section 7.02 Negative Covenants 90 Section 7.03 Financial Covenants 96 ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS 97 Section 8.01 Cash Management Arrangements 97 ARTICLE IX EVENTS OF DEFAULT 98 Section 9.01 Events of Default 98 ARTICLE X AGENTS Section 10.01 Appointment Section 10.02 Nature of Duties; Delegation Section 10.03 Rights, Exculpation, Etc Section 10.04 Reliance Section 10.05 Indemnification Section 10.06 Agents Individually Section 10.07 Successor Agent Section 10.08 Collateral Matters Section 10.09 Agency for Perfection Section 10.10 No Reliance on any Agent’s Customer Identification Program. Section 10.11 No Third Party Beneficiaries Section 10.12 No Fiduciary Relationship Section 10.13 Reports; Confidentiality; Disclaimers Section 10.14 Collateral Custodian Section 10.15 [Intentionally Omitted.] Section 10.16 [Intentionally Omitted.] Section 10.17 Collateral Agent May File Proofs of Claim ARTICLE XI GUARANTY Section 11.01 Guaranty Section 11.02 Guaranty Absolute Section 11.03 Waiver Section 11.04 Continuing Guaranty; Assignments Section 11.05 Subrogation Section 11.06 Contribution ARTICLE XII MISCELLANEOUS Section 12.01 Notices, Etc Section 12.02 Amendments, Etc Section 12.03 No Waiver; Remedies, Etc Section 12.04 Expenses; Taxes; Attorneys’ Fees Section 12.05 Right of Set-off Section 12.06 Severability - ii - Section 12.07 Assignments and Participations Section 12.08 Counterparts Section 12.09 GOVERNING LAW Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE Section 12.11 WAIVER OF JURY TRIAL, ETC Section 12.12 Consent by the Agents and Lenders Section 12.13 No Party Deemed Drafter Section 12.14 Reinstatement; Certain Payments Section 12.15 Indemnification; Limitation of Liability for Certain Damages Section 12.16 Records Section 12.17 Binding Effect Section 12.18 Highest Lawful Rate Section 12.19 Confidentiality Section 12.20 Public Disclosure Section 12.21 Integration Section 12.22 USA PATRIOT Act - iii - SCHEDULE AND EXHIBITS Schedule 1.01(A) Lenders and Lenders’ Commitments Schedule 1.01(B) Facilities Schedule 1.01(C) Restricted Insurance Carrier Accounts Schedule 6.01(e) Capitalization; Subsidiaries Schedule 6.01(f) Litigation Schedule 6.01(i) ERISA Schedule 6.01(l) Nature of Business Schedule 6.01(q) Environmental Matters Schedule 6.01(r) Insurance Schedule6.01(u) Intellectual Property Schedule6.01(v) Material Contracts Schedule 7.02(a) Existing Liens Schedule7.02(b)(i) Existing Indebtedness Schedule 7.02(b)(ii) Existing Earn-Out Obligations Schedule7.02(e) Existing Investments Schedule7.02(k) Limitations on Dividends and Other Payment Restrictions Schedule 8.01 Cash Management Accounts Exhibit A Form of Joinder Agreement Exhibit B Form of Assignment and Acceptance Exhibit C Form of Notice of Borrowing Exhibit D Form of LIBOR Notice - v - FINANCING AGREEMENT
